DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 01/31/2022, with respect to the amended limitations in claims 1 and 8 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Ha (US 20050185048 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first convolutional neural network module in claim 8.
The corresponding structures are identified in the specification for a first convolutional neural network module in paragraphs [0061 and 0064-0065], element 73 of fig. 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 20050185048 A1) in view of Somanath et al. (US 20190066733 A1).
Regarding claim 1, Ha teaches a method (figs. 3, 6, and 7, 620 of fig. 6) of synthesizing intermediate views of a light field using a specific configuration of an input view of a light field collected by a light field acquiring device (610 of fig. 6), the method comprising: 
selecting a configuration of specific input views of the collected light field (310 of fig. 3, set virtual image area in intermediate view of left image and right image); 
specifying coordinates of intermediate views ([0034 and 0035] Ii(x, y)) to be synthesized (340 of fig. 3) and inputting the specified coordinates to an intermediate video reconstruction IVR) (340 of fig. 3, [0034] Ii(x, y), the x and y are specified and inputted into the IRV unit, 340 of fig. 3 for synthesizing the intermediate views); and 
synthesizing intermediate views (340 of fig. 3), using the intermediate video reconstruction (IVR), based on a scene disparity (330 of fig. 3, figs. 4 and 5, [0014, 0016, 0032]), 
a selected configuration of the specific input views (310 and 320 of fig. 3, [0027] a virtual image area is set in an intermediate view of the left and the right image), and 
the specified coordinates of intermediate views ([0034 and 0035] Ii(x, y), the specified x and y), 
wherein the configuration of the specific input views is defined by coordinates of the input view in a light field matrix collected by the light field acquiring device ([0030] N2xN2), and 
wherein the coordinates of the intermediate views are specified from coordinates of the light field matrix ([0034 and 0035] Ii (x, y), x and y are coordinates of the intermediate views and specified from Il and Ir).
	It is noted that Ha is silent about using a neural network for synthesizing intermediate views.
	Somanath teaches using a neural network for synthesizing intermediate views (405 of fig. 4A; [0049 and 0054] for synthesizing, generating, and outputting of a middle image representing an intermediate of the two views represented by the pair of images as facilitated by synthesis/execution logic 207, [0085, 0087], to perform view synthesis of input images, such as images 401, 403, representing multiple views to generate a middle image, such as image 409, representing an intermediary view of the multiple views corresponding to images 401, 403).

Regarding claim 2, Ha further teaches the method of claim 1, wherein a size of the light field matrix is MxM, M being a positive number ([0009] NxN), and the coordinates of the input view correspond to a point included in first and last rows and a point included in first and last columns of the light field matrix having the MxM size (fig. 4, dot points in IVR image corresponding to the left mage and right image in rows, fig. 5).
Regarding claim 3, Ha further teaches the method of claim 2, wherein, when the M is an odd number, the point denotes a middle point in the row or column (fig. 4), and when the M is an even number, the point denotes a point closest to the middle point in the row or column (fig. 4).
Regarding claim 4, Ha further teaches the method of claim 1, wherein the coordinates of the intermediate view views are expressed by an integer or fraction ([0034 and 0035] Ii(x, y)).
Regarding claim 5, Ha further teaches the method of claim 1, further comprising: calculating a light field feature map based on the selected configuration of specific input views of the light field (fig. 4, points in both left and right image are matched, [0010]); and calculating the scene disparity using the neural network ([0020] of Somanath), based on the light field feature map ([0030-0032])
Regarding claim 6, Ha modified by Somanath further teaches the method of claim 1, Somanath further teaches comprising previously estimating the scene disparity by using a depth sensor ([0039] depth-sensing cameras, [0099] any depth sensors).

Regarding claim 8, Ha further teaches a system (figs. 3, 6, and 7) for synthesizing intermediate views of a light field (fig. 3, 620 of fig. 6), the system comprising: 
a light field view acquiring device configured to capture an input view of a light field scene (610 of fig. 6); and 
an intermediate video reconstruction (IVR) (620 of fig. 6) configured to synthesize intermediate views based on the input view of the light field scene (340 of fig. 3, [0034, 0035], figs. 4 and 5), a scene disparity ([0014, 0016, and 0032], and specific coordinates of the intermediate views in a scene light field view array (320 and 330 of fig. 3, [0029-0033]), 
wherein the configuration of the specific input views is defined by coordinates of the scene light field view array ([0030] N2xN2), and 
wherein the coordinates of the intermediate views are specified from coordinates of the scene light field view array ([0034 and 0035] Ii(x,y), the x and y are specified from coordinates of the Il and Ir, array NxN blocks, [0009]).
It is noted that Ha is silent about a first convolutional neural network module.
Somanath teaches a first convolutional neural network module for synthesizing intermediate views (405 of fig. 4A; [0020, 0049, and 0054] for synthesizing, generating, and outputting of a middle image representing an intermediate of the two views represented by the pair of images as facilitated by synthesis/execution logic 207, [0085, 0087], to perform view synthesis of input images, such as images 401, 403, representing multiple views to generate a intermediary view of the multiple views corresponding to images 401, 403).
	Taking the teachings of Ha and Somanath together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the neural network of Somanath into the intermediate video creating unit of Ha to produce final intermediate views that take both input images and combine them into a cleaner, smoother, and potentially artifact-free synthesized middle image.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ha (US 20050185048 A1) in view of Somanath et al. (US 20190066733 A1) as applied to claim 1, and further in view of Ha (US 20060268987 A1) (hereafter “Ha987”).
Regarding claim 12, Ha further teaches the method comprising: selecting a configuration of specific input views of a light field (310 of fig. 3) collected by a light field acquiring device (610 of fig. 6); synthesizing intermediate views of a light field using the method of synthesizing intermediate views of a light field according to claim 1 (320, 330, and 340 of fig. 3, 620 of fig. 6), wherein the configuration of the specific input views is defined by coordinates of input views in a light field matrix collected by the light field acquiring device ([0030]).
It is noted that Ha in view of Somanth does not teach a method of compressing a light field comprising calculating a difference between at least one intermediate view and the input view; and compressing the difference.
Ha987 teaches a method of compressing a light field (130 of fig. 1) comprising calculating a difference between at least one intermediate view and the input view (S805 of fig. 3; [0011] a residual image created based on a difference between an intermediate image and the 
Taking the teachings of Ha, Somanath, and Ha987 together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression of Ha987 into the synthesizing unit of Ha and Somanath to improve views of synthesized intermediate images for enhanced user experience.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

	
/TUNG T VO/Primary Examiner, Art Unit 2425